Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           Applicant's election with traverse of invention Group I (claims 1-12 readable) in the reply filed on 4/11/2022 is acknowledged.  The traversal is on the ground(s) that a search of the embodiments claimed do not pose a serious search burden due to the overlapping elements of the groups.  This is not found persuasive because as set forth in the previous restriction requirement inventions I and II related as product and process of use have been shown to be distinct as required by MPEP § 806.05(h).  However, in the event that claim 1 is found allowable, all claims directed to a nonelected process invention including all the limitations of claim 1 for that process invention will be rejoined.  In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.
The requirement is still deemed proper and is therefore made FINAL.

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0023], line 3, “107A FIG. 2” should read --107A of FIG. 2--.  
(2) The specification is objected to under 37 CFR 1.71(a) insofar as it specifically relies on features set forth in the claims to satisfy the written description requirement of the application.  The claims, by definition, measure the protected patent right to exclude others.  See Environmental Designs Ltd. V. Union Oil Co., 218 USPQ 865, 871 (Fed. Cir. 1983).  That part of the written description not protected by the claims is presumed to be dedicated to the public.  Applicant has inferentially incorporated the protected patent rights into the written description by reference thereto, thereby arguably creating a further restriction on that subject matter being dedicated to the public, which is improper.  Furthermore, reference to the claims in the specification is improper because such reference serves to render the proper function of the claims and the specification indistinguishable.  Our reviewing court has repeatedly stated the proper role of the specification and the claims.  For example, in In re Johnson, 558 F. 2d 1008, -194 USPQ 187, 195 (CCPA 1977), the court stated that 
            It is the function of the specification, not the claims, to set forth the 
            “practical limits of operation” of an invention.  In re Rainer, 49 CCPA 
            1243, 1248, 305 F.2d, 505, 509, 134 USPQ 343, 346 (1962).  One does 
            not look to claims to find out how to practice the invention they define, but 
            to the specification.  In re Roberts, 470 F.2d 1399, 1403, 176, USPQ 313, 
            315 (CCPA 1973); In re Fuetterer, 50 CCPA 1453, 319F.2d 259, 138 
            USPQ 217 (1963).
Accordingly, paragraphs [0038]-[0057] corresponding to claims 1-20 should be deleted.    
Appropriate correction is required.
Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claims 1 and 8, line 8, “a sidewall” is vague.  A sidewall of what?  Is it in addition to “a plurality of sidewalls” cited at line 5 of the claim?  
           (2) In claim 4, line 2, the phrase “the top surface, the blade, or both” is vague and should read --the top surface or the blade or both--. 

Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (U.S. Patent Application Publication No. 2009/0106981, hereinafter “Palmer”) in view of WO 2017/120610.
           Regarding claim 1, Palmer discloses a surgical clipper blade assembly (18) comprising:
           a blade (22) configured to remove hair (30) from a skin area (32);
           a top surface (TS, see Fig.2 as annotated below);

    PNG
    media_image1.png
    324
    781
    media_image1.png
    Greyscale

           a bottom surface (BS corresponding to “20” in Fig.3);
           a plurality of sidewalls (S, i.e. two opposing sidewalls) disposed and extending between the top surface (TS, corresponding to “42” in Fig.3) and the bottom surface (BS); and
           an aperture (A) defined between an end portion of the top surface (TS) and an adjacent end portion of one of the sidewalls (S) configured to receive the blade (22);
             a top skin facing surface (TS, 22) comprising the top surface (TS) and the blade (22) substantially as claimed except Palmer lacks a hydrophobic coating layer disposed on at least a portion of the top skin facing surface (TS,22).    
              WO ‘610 teaches it is desirable to provide hydrophobic coating layer (see paragraph [0053], lines 6-8) disposed on at least a portion of a top skin facing surface (64,72,84, see Fig.3) for the inherent function of proving a very low friction of drag effect on a skin during hair trimmer thus increasing shaving comfort.
            In view of the teaching of WO ‘610, it would have been obvious to one skilled in the art to modify Palmer by providing a hydrophobic coating layer on the top skin facing surface (TS,22) for the advantage set forth. 
           Regarding claim 3, Palmer’s blade (22) comprises a plurality of blade edges (i.e. edges of teeth on blade portions 60,62, see Fig.3) and is made of stainless steel (see paragraph [0025], lines 6-8); and the top surface (TS corresponding to “20” in Fig.3), the bottom surface (BS, corresponding to “42” in Fig.3) and the plurality of sidewalls are made of ABS plastic (see paragraph [0024], lines 1-6).
           Regarding claim 4, Palmer as modified has the portion of the top skin facing surface comprising the top surface (TS), the blade (22) or both (TS,22) as taught by WO ‘610 (see paragraph [0053], lines 6-8).
3.        Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (U.S. Patent Application Publication No. 2009/0106981, hereinafter “Palmer”) in view of Roth (U.S. Patent Application Publication No. 2015/0183118).
           Regarding claims 1 and 2, Palmer discloses a surgical clipper blade assembly (18) comprising:
           a blade (22) configured to remove hair (30) from a skin area (32);
           a top surface (TS, see annotated Fig.2);
           a bottom surface (BS corresponding to “20” in Fig.3);
           a plurality of sidewalls (S, i.e. two opposing sidewalls) disposed and extending between the top surface (TS, corresponding to “42” in Fig.3) and the bottom surface (BS); and
           an aperture (A) defined between an end portion of the top surface (TS) and an adjacent end portion of one of the sidewalls (S) configured to receive the blade (22);
           a top skin facing surface (TS, 22) comprising the top surface (TS) and the blade (22) substantially as claimed except Palmer lacks a hydrophobic coating layer disposed on at least a portion of the top skin facing surface (TS,22).    
           Roth teaches it is desirable to provide hydrophobic coating layer (see paragraph [0033], lines 1-9) comprising PTFE disposed on at least a portion of a top skin facing surface (i.e. blades) for reducing friction against skin during use.
           In view of Roth’s teaching, it would have been obvious to one skilled in the art to modify Palmer by providing a hydrophobic coating layer on the top skin facing surface (TS,22) for the advantage set forth. 
           Regarding claim 3, Palmer’s blade (22) comprises a plurality of blade edges (i.e. edges of teeth on blade portions 60,62, see Fig.3) and is made of stainless steel (see paragraph [0025], lines 6-8); and the top surface (TS corresponding to “20” in Fig.3), the bottom surface (BS, corresponding to “42” in Fig.3) and the plurality of sidewalls are made of ABS plastic (see paragraph [0024], lines 1-6).
           Regarding claim 4, Palmer as modified has the portion of the top skin facing surface comprising the blade (22) as taught by Roth (see paragraph [0033], lines 1-9).
4.        Claims 1, 2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carlucci et al. (U.S. Patent Application Publication No. 2014/0053412, hereinafter “Carlucci”) in view of Roth (U.S. Patent Application Publication No. 2015/0183118).
           Regarding claims 1 and 2, Carlucci discloses a clipper blade assembly comprising:
           a blade (B, see Fig.9C as annotated below) configured to remove hair from a skin area;

    PNG
    media_image2.png
    349
    808
    media_image2.png
    Greyscale

           a top surface (TS);
           a bottom surface (BS);
           a plurality of sidewalls (S, i.e. two opposing sidewalls, see annotated Fig.9A) disposed and extending between the top surface (TS) and the bottom surface (BS); and
           an aperture (A) defined between an end portion of the top surface (TS) and an adjacent end portion of one of the sidewalls (S) configured to receive the blade (B);
           a top skin facing surface (TS, B) comprising the top surface (TS) and the blade (B) substantially as claimed except Carlucci lacks a hydrophobic coating layer disposed on at least a portion of the top skin facing surface (TS,B).    
           Roth teaches it is desirable to provide hydrophobic coating layer (see paragraph [0033], lines 1-9) comprising PTFE disposed on at least a portion of a top skin facing surface (i.e. blades) for reducing friction against skin during use.
           In view of Roth’s teaching, it would have been obvious to one skilled in the art to modify Carlucci by providing a hydrophobic coating layer on the top skin facing surface (TS,B) for the advantage set forth. 
          The term “surgical” cited at line 1 of claim 1 has been carefully considered but is deemed not to define any structure and accordingly cannot serve to distinguish.  Further, since Carlucci’s modified clipper blade assembly shows all the claimed structure, it is held that Carlucci’s clipper blade assembly as modified is fully capable of being used as a “surgical” clipper blade assembly if so desired.  
           Regarding claim 4, Carlucci as modified has the portion of the top skin facing surface (TS,B) comprising the blade (B) as taught by Roth (see paragraph [0033], lines 1-9).
           Regarding claim 5, Carlucci shows a plurality of ribs (R, see Fig.9A as annotated below) in a rib pattern configuration disposed on the top surface (TS); and the top skin facing surface (TS,B) comprises the plurality of ribs (R). 

    PNG
    media_image3.png
    443
    662
    media_image3.png
    Greyscale

           Regarding claim 6, the portion (TS) of Carlucci’s top skin facing surface (TS,B) comprises the plurality of ribs (R).
           Regarding claim 7, the portion of Carlucci’s top skin facing surface (TS,B) comprises at least one of the top surface (TS), the blade (B), the plurality of ribs (R), or combinations thereof.   
           Regarding claims 8 and 9, Carlucci discloses a clipper blade assembly comprising:
           a blade (B, see annotated Fig.9C) configured to remove hair from a skin area;
           a top surface (TS);
           a bottom surface (BS);
           a plurality of sidewalls (S, i.e. two opposing sidewalls, see annotated Fig.9A) disposed and extending between the top surface (TS) and the bottom surface (BS); and
           an aperture (A) defined between an end portion of the top surface (TS) and an adjacent end portion of one of the sidewalls (S) configured to receive the blade (B);
           a plurality of ribs (R, see annotated Fig.9A) in a rib pattern configuration disposed on the top surface (TS); and 
           a top skin facing surface (TS, B,R) comprising the top surface (TS), the blade (B), and the plurality of ribs (R) substantially as claimed except Carlucci lacks a hydrophobic coating layer disposed on at least a portion of the top skin facing surface (TS,B,R).    
           Roth teaches it is desirable to provide hydrophobic coating layer (see paragraph [0033], lines 1-9) comprising PTFE disposed on at least a portion of a top skin facing surface (i.e. blades) for reducing friction against skin during use.
           In view of Roth’s teaching, it would have been obvious to one skilled in the art to modify Carlucci by providing a hydrophobic coating layer on at least a portion of the top skin facing surface (TS,B,R) for the advantage set forth. 
          The term “surgical” cited at line 1 of claim 8 has been carefully considered but is deemed not to define any structure and accordingly cannot serve to distinguish.  Further, since Carlucci’s modified clipper blade assembly shows all the claimed structure, it is held that Carlucci’s clipper blade assembly as modified is fully capable of being used as a “surgical” clipper blade assembly if so desired.  
           Regarding claim 10, the portion of Carlucci’s top skin facing surface (TS,B,R) comprises one or more surfaces of the plurality of ribs (R).
          Regarding claim 11, the portion of Carlucci’s top skin facing surface (TS,B,R) comprises top surfaces of the plurality of ribs (R).
          Regarding claim 12, the portion of Carlucci’s top skin facing surface (TS,B,R) comprises the top surface (TS), the blade (B), the plurality of ribs (R) or combinations thereof.  

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724